DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 8/29/22 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 2, 4, 7, and 10-13 have been amended.
	Claims 20-22 have been added.
	Claims 1, 3, 5-6, and 8-9 have been canceled.
Remarks drawn to rejections of Office Action mailed 8/5/22 include:
102(a)(1) rejection: which has been maintained for reasons of record over claims 14 and 16 for reasons set forth below. Applicant’s amendments and arguments are sufficient to overcome the rejections over the pharmaceutical compositions and methods of use of the same to treat the claimed diseases. 

An action on the merits of claims 2, 4, 7, and 10-22 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claim(s) 14 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by 2017/015,336 is maintained for reasons of record.
	‘336 discloses HA conjugates having the structure: 
    PNG
    media_image1.png
    237
    579
    media_image1.png
    Greyscale
- see figure 5b. This conjugate is taught to be used in methods of methods of treating disease such as inflammation, auto-immune diseases, allergy, infections, and cancer (see abstract). The conjugate is taught to have a MW of 10-700 KDa (see [0150]). One can easily envision the compounds of claim 16 herein if x and y were both 1 in the formula in figure 5b of ‘336. One could also easily envision the compound of claim 14 if x were 1 and y were zero. 
	Applicant’s arguments filed 8/29/22 have been considered but are not persuasive. Applicants argue that ‘336 does not disclose the compounds where X and Y are both 1 or compounds where X is 1 and Y is 0. The examiner agrees that these compounds were never disclosed or exemplified in ‘336. However, MPEP 2131.02 III notes that: 

"[W]hether a generic disclosure necessarily anticipates everything within the genus … depends on the factual aspects of the specific disclosure and the particular products at issue." Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1083, 89 USPQ2d 1370, 1375 (Fed. Cir. 2008). See also Osram Sylvania Inc. v. American Induction Tech. Inc., 701 F.3d 698, 706, 105 USPQ2d 1368, 1374 (Fed. Cir. 2012) ("how one of ordinary skill in the art would understand the relative size of a genus or species in a particular technology is of critical importance")…

If one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).


	Thus, the examiner believes a skilled artisan when looking at that which is disclosed in the art: 
    PNG
    media_image1.png
    237
    579
    media_image1.png
    Greyscale
       one could easily envision the compounds:


    PNG
    media_image2.png
    145
    272
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    155
    331
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    139
    228
    media_image4.png
    Greyscale
. The duplexes which are used in an oligosaccharide would be easily envisioned and are thus properly anticipated.

Allowable Subject Matter
Claims 2, 4, 7, 10-13, and 18-22 are allowed.
Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623